Citation Nr: 0910194	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-11 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in the ratings for lumbosacral 
degenerative disc disease (DDD) currently assigned ratings of 
10 percent prior to August 11, 2004, and 20 percent from that 
date.

2.  Entitlement to an increase in the ratings for 
radiculopathy of the left leg currently assigned staged of 10 
percent prior to February 10, 2008, and 20 percent from that 
date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1980 to April 1988 and from February 1989 to July 
2001.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision 
that granted service connection for the Veteran's low back 
disability and for left leg radiculopathy secondary to the 
low back disability, each rated 10 percent and effective 
August 1, 2001.  A February 2008 rating decision increased 
the ratings to 20 percent, each, effective August 11, 2004, 
for the low back disability and February 10, 2008 for the 
left leg radiculopathy.  The issues are characterized to 
reflect that "staged" ratings are assigned.  The February 
2008 rating decision also granted service connection, and 
assigned staged ratings, for right lower extremity 
radiculopathy.  The Veteran has not filed a notice of 
disagreement with that determination, and the matter of the 
rating for right lower extremity radiculopathy is not before 
the Board.   In January 2009, a Travel Board hearing was held 
before the undersigned; a transcript of this hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran's last VA examination to assess the disabilities 
at issue was conducted fairly recently, in February 2008.  
However, at the January 2009 Travel Board hearing it was 
alleged that in addition to the already-recognized 
neurological symptoms (of the lower) of his lumbosacral disc 
disease, he also now has incontinence that is secondary to 
the disc disease.  An examination to assess such complaint is 
necessary.

Further, while the Veteran had not identified such treatment 
to the RO, VA treatment records dated in 2003 (during the 
appeal period) reflect that he was being followed for his low 
back disability by a private neurosurgeon in Chesapeake.  
Records of treatment for a disability during the period of 
time under consideration are critical evidence in the matter 
of the rating for the disability, and must be obtained.  

The Veteran is advised that the law provides that when 
evidence requested in connection with a claim for increase is 
not furnished within one year of the request, the claim will 
be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify all  providers of treatment 
and/or evaluation he received for his low 
back disability and/or left leg 
radiculopathy since his discharge from 
active duty, and to provide any releases 
necessary to secure records of private 
treatment he received (specifically 
including the neurosurgeon in Chesapeake 
mentioned in VA treatment records).  In 
conjunction with this request the Veteran 
should be reminded of the provisions of 
38 C.F.R. § 3,158(a).  The RO should 
secure for association with the claims 
file copies of complete clinical records 
of the Veteran's treatment from all 
identified providers whose complete 
records are not already associated with 
the claims file.  If records from any 
identified provider are not received, the 
Veteran should be so advised, and also 
advised that ultimately it is his 
responsibility that any private records 
are received.  An explanation of why the 
records could not be secured should be 
incorporated in the claims file.  
2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine whether he has 
incontinence as a complication of his 
disc disease and, if so, its severity.  
The Veteran's claims files must be 
reviewed by the examiner in conjunction 
with the examination; any indicated 
studies and tests should be completed; 
and all clinical findings should be 
reported in detail.  The examiner should 
provide an opinion as to whether the 
Veteran has incontinence as a 
complication of his disc disease, and if 
so the nature and severity of the 
impairment that is due to such 
disability.  The examiner must explain 
the rationale for all opinions.

3.  The RO should re-adjudicate these 
claims.  If either claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK

Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




